DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Original filing filed on 9/16/2019.
3.	Claims 1-23 numbered accordingly are allowed herein. 
4.	This Office Action is made Notice of Allowance.
5.	Although, Claims 15-19 recite “computer-readable storage medium” the Applicant’s specification section [0068] discloses non-transitory computer readable storage medium therefore the claims does not warrant a 35 USC 101 rejection.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 9/16/2019 and 1/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-23 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 15, and 20 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, CAO et al. US 20170288817 discloses in Section [0029] Grant-free uplink transmissions are sometimes called transmissions without grant; Grant-free uplink transmissions from different UEs may be transmitted using the same designated resources, in which case the grant-free uplink transmissions are contention-based transmissions.  Grant-free uplink Section [0083] As a result, the time slot (subframe or TTI or time duration) during which the grant-free uplink transmission is received by the base station;  Section [0097] In some embodiments the HARQ ACK/NACK feedback for a particular UE may be one bit that is multiplexed on a resource that is determined by the MA signature used by the UE; and   Fig. 2 Depicts base station including a grant-free decoder-206, encoder-210, and memory-204; also depicts a UE having a grant-free module, encoder, decoder, and memory;   However, Cao is silent on downlink control information (DCI) that indicates the HARQ ID of the GUL transmission and further indicates whether the GUL transmission is successfully decoded; select, from candidate HARQ IDs, a HARQ ID for a scheduled uplink (SUL) transmission by another UE in a second sub-frame after the first sub-frame; The prior art Iyer et al. US 2017/0310431 discloses in Section [0007] Grantless transmissions may be acknowledged implicitly, e.g., via responses comprising downlink control information or sent via a physical hybrid automatic repeat request indicator channel; Section [0124] Since the UE has to use a specific HARQ process ID at a specific subframe, the receiving eNodeB knows exactly which HARQ  process comes; Section [0170] In one example, the NR-Node responds with certain types of NR-DCI as an implicit acknowledgement of the grant-less transmission.
	However, Cao in view of Iyer do not render obvious in combination with other limitations in the independent claim 1 the claim elements an apparatus of an Evolved Node-B (eNB), the apparatus comprising: memory; and processing circuitry, configured to: decode, from a User Equipment (UE), uplink control information (UCI) that indicates a hybrid automatic repeat request identifier (HARQ ID) for a grant-less uplink (GUL) transmission by the UE during a first sub-frame;  attempt to decode the GUL transmission; encode, for transmission to the UE, downlink control information (DCI) that indicates the HARQ ID of the GUL transmission and further indicates whether the GUL transmission is successfully decoded;  select, from candidate HARQ IDs, a HARQ ID for a scheduled uplink (SUL) transmission by another UE in a second sub-frame after the first sub-frame, wherein: if the GUL transmission is 
successfully decoded, the processing circuitry is configured to include the HARQ ID for the GUL transmission in the candidate HARQ IDs for the SUL transmission, and if the GUL transmission is not successfully decoded, the processing circuitry is configured to exclude the HARQ ID for the GUL transmission from the candidate HARQ IDs for the SUL transmission, wherein the memory is configured to store information identifying the HARQ ID of the GUL 
transmission.
However, Cao in view of Iyer do not render obvious in combination with other limitations in the independent claim 15 the claim elements A computer-readable storage medium that stores instructions for execution by one or more processors to perform operations for communication by an Evolved Node-B (eNB), the operations to configure the one or more processors to: decode one or more uplink control information (UCI) that indicate one or more 
grant-less uplink (GUL) transmissions and corresponding hybrid automatic repeat request identifiers (HARQ IDs);  attempt to decode the GUL transmissions;  determine, from candidate HARQ IDs, one or more available HARQ IDs for a scheduled uplink (SUL) transmission, wherein: the available HARQ IDs include the candidate HARQ IDs that are not indicated by the UCI, the available HARQ IDs include the HARQ IDs that correspond to GUL transmissions that are decoded, and the available HARQ IDs exclude the HARQ IDs that correspond to GUL 
transmissions that are not decoded. 
	However, Cao in view of Iyer do not render obvious in combination with other limitations in the independent claim 20 the claim elements an apparatus of a User Equipment (UE), the apparatus comprising: memory; and processing circuitry, configured to: as part of a listen-before-talk (LBT) technique, monitor a channel during a time period to determine whether to perform a grant-less uplink (GUL) transmission in the channel; decode one or 
more downlink control information (DCI) from an Evolved Node-B (eNB); if none of the decoded DCIs indicates a schedule uplink (SUL) transmission by the UE: select, from candidate hybrid automatic repeat request identifiers (HARQ IDs), a HARQ ID for the GUL transmission;  if one of the decoded DCIs indicates an SUL transmission by the UE: determine the HARQ ID for the GUL transmission as a HARQ ID that is assigned for the SUL transmission in the DCI;  and refrain from performance of the SUL transmission, wherein the memory is configured to store information identifying the HARQ ID of the GUL transmission. 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-23 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-23 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 26, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477